Citation Nr: 0837288	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  96-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity, claimed as 
secondary to service connected disabilities of the right 
ring and little fingers.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1967.

The procedural history of this appeal is quite involved.  
Initially perfected for appeal were the following issues: 
entitlement to service connection for post-traumatic stress 
disorder (PTSD); entitlement to a rating in excess of 10 
percent for residuals of injuries to the little and ring 
fingers of the right (major) hand; entitlement to an 
effective date prior to September 14, 1994, for an award of 
service connection for residuals of an injury to the right 
ring finger; entitlement to an effective date prior to 
September 14, 1994, for assignment of a 10 percent rating for 
residuals of an injury to the right little and ring fingers; 
and, whether there was clear and unmistakable error in a 
March 1975 rating decision that assigned a noncompensable 
evaluation for residuals of an injury of the right little 
finger.  The PTSD claim and the increased rating claim were 
denied by the Board at that time.  The claim of entitlement 
to an earlier effective date for the grant of service 
connection was allowed.  The remaining issues were remanded 
for further development.  Such issues were ultimately 
disposed of when an October 2000 rating decision granted the 
CUE claim and assigned an earlier effective date for the 
award of a 10 percent rating for residuals of an injury to 
the right little finger.  A separate noncompensable rating 
for the right little finger was also established at that 
time.  Following that October 2000 rating decision, no issues 
remained in appellate status.

The veteran subsequently perfected additional appeals, which 
came before the Board in July 2004.  At that time, the 
following issues were for consideration: entitlement to a 
rating in excess of 10 percent for disability of the right 
little finger; entitlement to a compensable rating for 
disability of the right ring finger; entitlement to service 
connection for PTSD; entitlement to service connection for 
diabetes mellitus, Type II; entitlement to service connection 
for carpal tunnel syndrome of the right upper extremity 
claimed as secondary to service-connected disabilities of the 
right ring and little fingers; and, entitlement to TDIU.  All 
issues were remanded by the Board at that time.

In a September 2005 communication, the veteran indicated his 
desire to withdraw his PTSD claim, removing it from appellate 
consideration.    

The remaining issues returned to the Board in September 2006.  
At that time, the diabetes claim was granted.  The increased 
rating claims regarding the right fingers were also granted.  
Finally, the claims of entitlement to service connection for 
carpal tunnel syndrome and for TDIU were remanded for 
additional development.  Specifically, the Board directed the 
AMC/RO to provide proper Veterans Claims Assistance Act 
(VCAA) notification, obtain any outstanding pertinent medical 
records from VA and the Social Security Administration (SSA), 
acquire documentary evidence relating to any award of 
workmen's compensation benefits from a prior employer, secure 
an Addendum from a VA examiner clarifying whether she 
believed that the veteran's service connected disabilities of 
the right ring and little fingers likely caused or aggravated 
his carpal tunnel syndrome of the right upper extremity, and 
readjudicating the veteran's claim for TDIU on both a 
schedular and extraschedular basis under 38 C.F.R. § 4.16(a) 
and (b).  Thereafter in May 2008, the RO issued a 
Supplemental Statement of the Case (SSOC) as to these two 
issues.   

The veteran did not request a Board hearing on these matters.

As reflected most recently in his August 2008 statement and 
Post-Remand Brief, the veteran has appeared to raise the 
issue of service connection for a head injury and service 
connection for depression, both claimed as secondary to his 
service connected disability of the right hand.  In addition, 
a June 2007 Report of Contact, a June 2007 letter from the 
veteran, and August 2007 Statements in Support of Claim 
appear to indicate that the veteran is seeking a reevaluation 
of the disability rating assigned for his service connected 
diabetes mellitus, to include an evaluation of any related 
neuropathy of the lower extremities.  These issues have not 
yet been adjudicated.  Accordingly, the Board REFERS these 
matters to the RO for further action, which should include 
adjudication of the matters after providing proper VCAA 
notice.  

Finally, in the June 2007 letter, the veteran also timely 
conveyed his disagreement with the 2001 effective date 
assigned for the increased evaluation of his service 
connected disabilities of the right ring and little fingers.  
The RO has not yet issued a Statement of the Case (SOC) 
addressing this issue, and therefore, the Board must remand 
for issuance of an SOC.  The RO must also provide the veteran 
an opportunity to perfect an appeal of this issue thereafter 
by filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).
  

FINDINGS OF FACT

The medical evidence of record establishes that it is at 
least as likely as not that the veteran's current carpal 
tunnel syndrome has been caused or aggravated by the service-
connected right finger disabilities.  


CONCLUSIONS OF LAW

Service connection for carpal tunnel syndrome of the right 
upper extremity, claimed as secondary to service connected 
disabilities of the right ring and little fingers, is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

II.  Service Connection

Laws and Regulations

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2007).  

VA amended § 3.310 "because of a court decision [Allen v. 
Brown, 7 Vet. App. 439 (1995)] that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
[disability,] which is caused by aggravation from a service-
connected [disability]."  71 Fed. Reg. 52744 (Sept. 7, 
2006).  Thus, "[t]he intended effect of this amendment is to 
conform VA regulations to the [Allen] court's decision."  71 
Fed. Reg. 52744 (Sept. 7, 2006).  Because this amendment is 
in the nature of a clarifying revision, rather than a 
substantive change, and because VA clearly expressed its 
intent to conform this regulation to already-existing case 
law, the Board will employ the same analysis as it has since 
Allen and consistent with the principles contained therein, 
as outlined above.       

Standard of Proof

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

Factual Background and Analysis 

The veteran is currently service connected for disabilities 
of the right ring and little fingers (evaluated at 30 percent 
from September 5, 2001); diabetes mellitus, type II (assessed 
at 20 percent from May 8, 2001); and residuals of a 
laceration scar of the right heel (evaluated at zero percent 
from August 29, 1974).  He currently has a combined 
evaluation for these disabilities amounting to 40 percent.    

April 1995, February 1996, February 1997 and May 2002 VA 
medical records diagnose the veteran with carpal tunnel 
syndrome of the right upper extremity.  

In November 2005 the veteran underwent a VA examination.  The 
VA examiner reviewed the claims file.  She noted that the 
veteran was right hand dominant and had been diagnosed with 
carpal tunnel syndrome by VA in 1995.  During the 
examination, the veteran reported experiencing numbness and 
constant pain.  Colder temperatures precipitated this pain, 
which only affected the right hand.

After performing a physical examination and appropriate 
testing, the examiner  concluded that the veteran's symptoms 
were consistent with carpal tunnel syndrome.  She also stated 
that it was difficult "to demonstrate a causal relationship 
with possible blunt trauma to the hand or wrist with 
secondary compression to the medial nerve," although she 
noted that "it is certainly plausible that there is a causal 
relationship, [but] there is no conclusive evidence."  
(Emphasis added).  The examiner went on to reiterate that a 
causal connection was "plausible," although she could not 
say "conclusively," and explained her opinion by indicating 
that such an association "has to be taken as conjecture and 
is certainly not conclusive."  (Emphasis added).     

In her March 2007 Addendum, the examiner indicated that she 
again reviewed the claims file and again spoke with the 
veteran by telephone.  She offered a clarifying opinion that 
"it is at least as likely as not that the right carpal 
tunnel syndrome was caused or aggravated by his service-
connected disability involving his right ring and little 
fingers."  She expanded on this determination by stating 
that the sharp trauma he sustained to two right fingers could 
have caused a blunt trauma to the wrist and the carpal 
tunnel, or alternatively could have caused an exaggerated 
motion at the wrist, which could have caused a predisposition 
to the development of carpal tunnel syndrome.  

The Board determines that the evidence preponderates in favor 
of the veteran's claim.  Specifically, the record reflects 
that the veteran has been diagnosed with carpal tunnel 
syndrome of the right upper extremity, and currently, he is 
service-connected for disabilities of the right ring and 
little fingers.  The only question for consideration, 
therefore, is whether the competent medical evidence of 
record establishes that the veteran's carpal tunnel syndrome 
likely has either been caused or aggravated by his service 
connected right ring and little finger disabilities.  Here, 
the evidence demonstrates such causal relationship.  As 
discussed above, the VA examiner determined in her March 2007 
Addendum that it was at least as likely as not that the 
veteran's current carpal tunnel syndrome was causally related 
to his service-connected right finger disabilities. 

The Board notes that in her previous November 2005 medical 
examination report, the examiner used a speculative 
statement, such as "conjecture," in relating her nexus 
opinion at that time.  However, a review of this opinion, in 
conjunction with her revised March 2007 opinion, intimates 
that she characterized her first opinion as conjecture 
because she could not offer a "conclusive" determination as 
to the etiology of the veteran's carpal tunnel syndrome.  
"Conclusive" evidence of a causal link, however, is not 
required to establish service connection; rather the evidence 
must simply weigh equally in favor of and against the claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; accord Wells, 18 Vet. 
App. at 36; Gilbert, 1 Vet. App. at 54.  In the instant case, 
because the March 2007 Addendum offers a favorable nexus 
opinion in relation to this claim, and because the record 
does not reflect any other unfavorable medical opinions, the 
evidence is at least in equipoise and the claim is granted.



ORDER

Service connection for carpal tunnel syndrome of the right 
upper extremity, claimed as secondary to service connected 
disabilities of the right and little ring fingers, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The Board finds that additional action is required on the 
part of the AMC/RO in order to fully satisfy the Board's 
September 2006 Remand as it relates to the veteran's TDIU 
claim.  38 C.F.R. § 19.9 (2007).  Again, the Board has 
granted service connection for carpal tunnel syndrome of the 
right upper extremity in this decision, and the RO must now 
assign a rating for this disability.  Such rating must be 
considered, along with the veteran's other service connected 
disabilities, in readjudicating the claim for TDIU on a 
schedular and extraschedular basis.  The Board notes that the 
applicable rating criteria for carpal tunnel syndrome, 
contained in 38 C.F.R. § 4.124a, Diagnostic Code 8515, allows 
for individual ratings up to and exceeding 40 percent, which, 
if assigned, could help to substantiate the veteran's TDIU 
claim under 38 C.F.R. § 4.16(a).  

It is further observed that in the September 2006 Remand 
Order, the Board had  expressly directed the AMC/RO to 
consider the veteran's TDIU claim on a schedular and an 
extraschedular basis.  In this regard, 38 C.F.R. § 3.321 was 
referenced.  The Board finds such instruction to be 
erroneous, as 38 C.F.R. § 3.321 is applicable in the case of 
individual disability ratings, as distinguished from the TDIU 
claim at issue here.  Thus, any failure to adjudicate the 
claim under 38 C.F.R. § 3.321 is not considered to be 
noncompliance under Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, as noted in the introduction, a November 2006 rating 
action effectuated the Board's September 2006 decision 
granting service connection for diabetes mellitus and 
similarly granted an evaluation of 30 percent for the 
veteran's service connected disabilities of the right ring 
and little fingers, from September 5, 2001.  After the RO's 
November 2006 decision, the veteran submitted statements 
dated June 2007 that the Board construes as a timely Notice 
of Disagreement with the effective date assigned for the 30 
percent rating relating to the service connected right finger 
disabilities.  38 C.F.R. § 20.201.  Because the RO has not 
yet issued a Statement of the Case, a remand for this action 
is necessary.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is remanded for the following action:
	
1.  Issue a Statement of the Case to the 
veteran and his representative 
addressing the issue of entitlement to 
an effective date prior to September 5, 
2001, for a 30 percent evaluation for 
the veteran's service-connected 
disabilities of the right ring and 
little fingers.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2007).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 
(2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
readjudicate the veteran's TDIU claim, 
with consideration of all governing 
legal authority, to include 38 C.F.R. § 
4.16(a) and (b).  If the claim remains 
denied, issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


